 1   LAW OFFICE OF WAYNE A. SILVER
     Wayne A. Silver (108135)
 2   643 Bair Island Road,
 3   Suite 403
     Redwood City, CA 94063
 4   Phone: (650) 282-5970
     Fax: (650) 282-5980
 5   Email: ws@waynesilverlaw.com
 6   Attorney for KENNETH Y. KAI and
 7   TAE K. KAI, Trustees of the Kai Family 1998 Trust

 8                              UNITED STATES BANKRUPTCY COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10                                        SAN JOSE DIVISION
11
     In re:                                            Case No.: 18-52601-MEH
12                                                     Chapter 13
     MICHAEL HAROUTUN MIROYAN,
13                                                     RS No.: WS110
              Debtor.
14
                                                          Date: January 31, 2019
15                                                       Time: 9:30 a.m.
                                                         Court: 3020, Hon. M. Elaine Hammond
16
17                            DECLARATION OF ANDREW M. KENNEDY
18            KENNETH Y. KAI and TAE K. KAI (“Movants”), Trustees of the Kai Family 1998 Trust
19   (“Kai Trust”), submit the attached Declaration of Andrew M. Kennedy in support of their Motion for
20   Relief from Stay.
21            Dated: January 16, 2019
22                                                     /s/ Wayne A. Silver
                                                       Wayne A. Silver, attorney for KENNETH Y.
23                                                     KAI and TAE K. KAI, Trustees of the Kai
                                                       Family 1998 Trust
24
25
26
27
28


                                                                                               Page - 1
     Declaration of Andrew M. Kennedy
